DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The amendments filed on 07/01/2021 and 09/08/2021 have been entered. Claims 2-12, 15, 17, 24, 26-33, 35, 37, 39, 41, 43, 45-47, 49, 50, 52-58, 60-79, 81-88, 90-96, 98-105, 107-118, 120-132, 134, 135, and 137-142 are cancelled. Claims 1, 13, 14, 16, 18-23, 34, 36, 42, 51, 59, 143, and 144 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 06/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/01/2021 is withdrawn.  Claims 25, 38, 40, 44, 48, 80, 89, 97, 106, 119, 133, and 136, directed to species of the oral composition of claim 1 or method of administering or formulating the oral composition of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 13, 14, 16, 18-23, 25, 34, 36, 38, 40, 42, 44, 48, 51, 59, 80, 89, 97, 106, 119, 133, 136, 143, and 144 are currently under examination and allowed in this Office Action.   

Priority


Withdrawn Claim Objections/Rejections
The objection of claim 144 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 01/01/2021, is withdrawn in view of amended claim.
The rejection of claims 14, 23, 34, 51, and 144 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 01/01/2021, is withdrawn in view of amended claims 14, 23, 34, 51, and 144.
The rejection of claims 1-4, 9, 13, 14, 16, 18-23, 34, 36, 42, 51, 59, 143, and 144 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more, as set forth on pages 5-7 of the Non-Final Rejection mailed on 01/01/2021, is withdrawn in view of amended claims 1 and 59, and cancelled claims 2-4 and 9. Claims 13, 14, 16, 18-23, 34, 36, 42, 51, 143, and 144 depend from claim 1.
The rejection of claims 1-4, 9, 13, 18, 20, 23, 51, and 59 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bistrian et al., as set forth on pages 7-9 of the Non-Final Rejection mailed on 01/01/2021, is withdrawn in view of amended claims 1 and 59, and cancelled claims 2-4 and 9. Claims 13, 18, 20, 23, and 51 depend from claim 1.
The rejection of claims 1-4, 9, 13, 14, 18-23, 51, 59, and 143 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bistrian et al., as set forth on pages 10-13 of the Non-Final Rejection mailed on 01/01/2021, is withdrawn in view of amended claims 1 and 59, and cancelled claims 2-4 and 9. Claims 13, 14, 18-23, 51, and 143 depend from claim 1.
withdrawn in view of amended claims 1 and 59, and cancelled claims 2-4 and 9. Claims 34, 36, 42, and 144 depend from claim 1.
The rejection of claim 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bistrian et al., as applied to claims 1-4, 9, 13, 14, 18-23, 51, 59, and 143, and further in view of Bozin et al., as set forth on pages 16 to 17 of the Non-Final Rejection mailed on 01/01/2021, is withdrawn in view of amended claims 1 and 59, and cancelled claims 2-4 and 9. Claim 16 depends from claim 1.

Allowable Subject Matter
The amended claims 1, 59, 80, 89, 97, 106, 119, 133, and 136 are allowed. Claims 13, 14, 16, 18-23, 25, 34, 36, 38, 40, 42, 44, 48, 51, 143, and 144, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to An oral composition comprising omega-3 oil in an effective amount of a non-hydrophilic absorption enhancer comprising vitamin E and medium chain triglycerides (MCTs), wherein the omega-3 oil comprises eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA), wherein the composition comprises greater than 3.0 g combined eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) per 10 ml of said composition, wherein the composition is formulated as a multi-component clear liquid, and wherein the effective amount is determined by obtaining more than a 1.8-fold increase in the absorption of EPA and DHA; claim 59, directed to A kit comprising: (i) the composition of claim 1 ; and (ii) instructions for administering said composition to a subject; claims 80, 89, 97, 106, and 119, direct to a method comprising administering to said subject a composition of claim 1; and claims 133 and 136,  Bistrian et al. (WO 2008/147562, published on December 4, 2008) disclosed a dietary formulation in the form of an oil emulsion providing total enteral or parenteral nutrition, or in the form of food oil suitable for oral administration, that comprises about 2-60% by calories of a C20 or longer omega-3 fatty acid; and about 0.05% to 1 % by calories of arachidonic acid (AA), where the formulation provides less than 1 % of total calories from linoleic acid and alpha-linolenic acid (ALA), and said fatty acids provide 5-60% of the total calories of said dietary formulation. The C20 or longer omega-3 fatty acid as eicosapentaenoic acid (EPA), docosahexaenoic acid (DHA), 5-docosapentaenoic acid, or combinations thereof. Sources for the omega-3 fatty acids are plant oils, marine plankton, fungal oils, and fish oils. Suitable fish oils include cod, menhaden, herring, mackerel, capelin, tilapia, tuna, sardine, pacific saury, krill, and salmon. Fish oil is available commercially, for example 10% (wt/wt) fish oil triglycerides. A fat dose is composed of AA, DHA plus hydrogenated coconut oil. AA and DHA are given in a 1:20 ratio similar to that in menhaden fish. Group V received 42% of fat calories composed of AA+DHA and 58% hydrogenated coconut oil, and, Group VI received 84% of total fat calories composed of AA+DHA and 16% hydrogenated coconut oil. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The triene-tetraene ratio, can be made and when this ratio rises above 0.2, a diagnosis of Essential fatty acid deficiency (EFAD) can be supported (page 14/86, 0040]; page 19/86, [0064]; page 21/86, [0071]; page 58/86, core lipid is first mixed with the emulsifier and the antioxidant. The concentration of antioxidant added to the emulsion is typically between about 0.002 and about 1.0% (w/v). In one embodiment, vitamin E is added as an antioxidant. In another embodiment, about 0.02% (w/v) vitamin E is added. Examples of suitable emulsifying agents include egg phosphatidylcholine, egg lecithin, L-α-dipalmitoyl phosphatidylcholine (DPPC), and DL-α-dipalmitoyl phosphatidylethanolamine (DPPE). The oil emulsions typically contain between about 0.5% and about 5% (w/v) emulsifying agent (page 27/86, [0097]; page 25/86, [0087-0088]; pages 23/86 to 24/86, [0079 and 0081]). The dietary formulation can further comprise a therapeutic agent, which refers generally to drugs, nutritional supplements, vitamins, minerals, enzymes, hormones, proteins, polypeptides, and antigens. A kit comprises one or more packages or containers containing the dietary formulation in combination with a set of instructions, generally written instructions, relating to the use and dosage of the formulation (page 26/86 to 27/86, [0096]; page 38/86, [00143]). ALA is abundant in many seed oils, notably rapeseed (canola), soybeans, walnuts, flaxseed (Linseed), perilla, chia and hemp. Exemplary solvents are water, ethanol, isopropyl alcohol, methylene chloride or mixtures thereof. Examples of plasticizers include diethyl phthalate, diethyl sebacate, propylene glycol, butyl phthalate, dibutyl sebacate, castor oil and mixtures thereof (page 18/86, [0060]; page 28/86, [00105-00106]). Miller (US Patent Application Publication No. 2010/0166918, published on July 01, 2010 and benefitted from US Provisional Application filed on December 31, 2008) disclosed a fluid emulsion including an effective amount of an activated and/or non-activated fatty acids. In particular embodiments, the fatty acids may be omega-3 fatty acids. Examples of ω-3 fatty acid oils include eicosapentaenoic acid (EPA), docosahexaenoic acid (DHA), and α-linolenic acid; esters of ω-3 fatty acids with glycerol such as triglycerides, preferably from purified fish oil or plant oil. The composition may include about 5% to about 100% by weight, about 25% to about 75% by weight, or about 30% to about 60% by weight activated EPA and/or activated DHA, and any Bozin et al. (J Agric Food Chem 55:7879-7885, 2007) disclosed that essential oil of rosemary has an antioxidant property and inhibits lipid oxidation. Investigated essential oils reduced the 2,2-diphenyl-1-picrylhydrazil (DPPH) radical formation (IC50 = 3.82 µg/ml for rosemary) in a dose-dependent manner. The essential oils are also antimicrobial and hepatoprotective. Rosemary is the only spice commercially available for use as an antioxidant in Europe and the United States, marketed in an oil soluble form useful not only in food and cosmetics production but also as important functional food in the treatment of various human diseases (page 7884, right col., last 5 lines). However, the references did not teach or suggest the limitation “an effective amount of a non-hydrophilic absorption enhancer comprising vitamin E and medium chain triglycerides (MCTs)… the effective amount is determined by obtaining more than a 1.8- fold increase in the absorption of eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA)”, required by claims 1, 59, 80, 89, 97, 106, 119, 133, and 136, and demonstrated in Formula 1 and Table 1 of the specification (p. 24 to 25), in which Group I (Formula I) shows 1.8 or more fold increase in the absorption of EPA and DHA, compared with Group II (omega-3 oils containing 3.5 grams of EPA and DHA combined in a 10 mL dose in the absence of two or more adsorption enhancers). Thus, the more than 1.8-fold increase (= (6.8-0.8)/(3.8-0.8)) in the absorption of EPA and DHA by effective amount of absorption enhancers is non-natural property and is unexpected. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 13, 14, 16, 18-23, 25, 34, 36, 38, 40, 42, 44, 48, 51, 59, 80, 89, 97, 106, 119, 133, 136, 143, and 144 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623